DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 03 June 2019 has been entered. After entry of the amendment claims 1-15 and 18-20 are currently pending in the application.

Specification
The disclosure is objected to because of the following informalities: In the specification, the term “alkylen” should be – alkylene –.  See page 2, lines 31, 33 and 35 and page 3, lines 4, 7, 11, 12, 16, 18 and 19. 
Appropriate correction is required.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities: 
In claims 1 and 3,  the term “alkylen” should be – alkylene –.  
In claim 4, the term “2ethylhexyl” should be – 2-ethylhexyl –.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is confusing and therefore vague and indefinite as the claim only specifically requires the step of subjecting the composition to a temperature allowing curing.   As the first step is an optional step it is unclear as to the claim from which this claim depends.  That is, it is unclear as to the specific composition that is subjected to a temperature to allow curing as the composition of claim 8 which is included in the optional step is not required.  Clarification is requested.
In claim 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation synthetic metamorphic stone, a synthetic crystalline stone and a synthetic sedimentary stone, and the claim also recites In particular as synthetic quartz, a synthetic granite and synthetic marble which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulkertous (US Patent No. 6,177,378 B1).
The reference teaches, in Table 1, example 1, a composition comprising methyl isobutyl ketone peroxide and 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane.
The instant claims are met by the reference.
As for the claim 1, the reference teaches a composition comprising methyl isobutyl ketone peroxide and 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane.  The 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets the organic peroxide or formula (I).
As for claim 3, the 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets the organic peroxide of formula (II).
As for claim 7, the 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets this property.

Claims 1, 3, 7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Specification No. JP 08-150617 A.	
The reference teaches, in example 6, a composition comprising an unsaturated polyester resin solution: and (part number 9305Z, styrene 50% by weight of Takeda Pharmaceutical Co., Ltd.), 100 parts of methyl isobutyl ketone peroxide (T10h 88 ℃: Kayaku Akzo Co., Ltd.) 0.5 parts of, bis (4-t-butylcyclohexyl) peroxydicarbonate and (T10h 44 ℃ Kayaku Akzo Co., Ltd.) 2.0 parts, and glass powder 100 parts, having a particle size of about 3mm colored mica (black) 6 and parts, and coloring mica (white) 1 part, and coloring mica (gray) 1 part (manufactured by Ito Sangyo Co.).  The materials were kneaded and the resultant kneaded object was applied to a PET film, the resin composition is impregnated into the mat by stacking a chopped strand mat (weight per unit area 450 g / m2) in this coating layer was laminated a PET film to the other side of the mat. The laminate was heated for 4 minutes in a heating furnace at 80 ° C.
The instant claims are met by the reference.
As for claim 1, the reference teaches a composition comprising methyl isobutyl ketone peroxide and bis (4-t- butylcyclohexyl) peroxydicarbonate.  The 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets the organic peroxide or formula (I).
As for claim 3, 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets the organic peroxide or formula (II).
As for claim 7, the 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets this property.
As for claim 18, this claim is met by the reference as the only required step is a heating step which is taught by the reference.
As for claim 19, the material produced in the example meets this limitation.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nwoko et al (US Patent Publication No. US 2006/0287420 A1).
In paragraph [0068] and claim 3, organic peroxide catalysts used for curing unsaturated polyester resins which include methyl ethyl ketone peroxide, methyl isobutyl ketone peroxide, cyclohexanone peroxide, cumene hydroperoxide, t-butyl hydroperoxide, benzoyl peroxide, lauroyl peroxide, 1,1-di(t-butyl peroxy)cyclohexane, 1,1-di(t-butyl peroxy)3,3,5-trimethylcyclohexane, t-butyl peroxybenzoate, t-butyl peroxy 2-ethyl hexanoate, bis(4-t-butyl cyclohexyl) peroxydicarbonate) and mixtures of the foregoing.
The instant claims are met by the reference.
As for claim 1, the reference teaches mixtures of organic peroxide catalysts such as methyl isobutyl ketone peroxide and t-butyl peroxybenzoate.  The t-butyl peroxybenzoate meets the organic peroxide or formula (I).
As for claim 2, as the t-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.
As for claim 3, the t-butyl peroxybenzoate meets the organic peroxide of formula (II).
As for claim 4, the reference teaches t-butyl peroxybenzoate.
As for claim 7, as the t-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos et al (US Patent No. 8,025,756 B2).
The reference teaches, in column 4, lines 53, free-radical initiators comprising methyl ethyl ketone peroxide, acetylacetone peroxide, dilauryl peroxide, tert-butyl per-2-ethylhexanoate, ketone peroxide, methyl isobutyl ketone peroxide, cyclohexanone peroxide, dibenzoyl peroxide, tert-butyl peroxybenzoate, tert-butyl peroxyisopropyl carbonate, 2,5-bis(2-ethylhexanoylperoxy)-2,5-dimethylhexane, tert-butyl peroxy-2-ethylhexanoate, tert-butyl peroxy-3,5,5-trimethylhexanoate, dicumyl peroxide, 1,1-bis(tert-butylperoxy)cyclohexane, 1,1-bis(tert-butylperoxy)-3,3,5-trimethylcyclohexane, cumyl hydroperoxide, tert-butyl hydroperoxide, bis(4-tert-butylcyclohexyl) peroxydicarbonate, mixtures of two or more of the aforementioned compounds with one another, and also mixtures of the aforementioned compounds with unstated compounds which can likewise form free radicals.
The instant claims are met by the reference.
As for claim 1, the reference teaches mixtures of free-radical initiators such as methyl isobutyl ketone peroxide and tert-butyl peroxybenzoate.  The free-radical initiator meets the claimed curing agent.  The tert-butyl peroxybenzoate meets the organic peroxide or formula (I).
As for claim 2, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.
As for claim 3, the tert-butyl peroxybenzoate meets the organic peroxide of formula (II).
As for claim 4, the reference teaches tert-butyl peroxybenzoate.
As for claim 7, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quis et al (US Patent No. 7,049,355 B2).
The reference teaches, in column 8, lines 11-25, a peroxide catalyst or initiator composition.  Preferred components are methyl ethyl ketone peroxide, acetylacetone peroxide, ketone peroxide, methyl isobutyl ketone peroxide, cyclohexanone peroxide, dibenzoyl peroxide, tert-butyl peroxybenzoate, tert-butyl peroxyisopropyl carbonate, 2,5-bis-(2-ethylhexanoylperoxy)-2,5-dimethylhexane, tert-butyl peroxy-2-ethylhexanoate, tert-butyl peroxy-3,5,5-trimethylhexanoate, 1,1-bis-(tert-butyl peroxy)cyclohexane, 1,1-bis-(tert-butyl peroxy)-3,3,5-trimethylcyclohexane, cumyl hydroperoxide, tert-butyl hydroperoxide, dicumyl peroxide, bis-(4-tert-butylcyclohexyl) peroxidecarbonate, mixtures of ketone-peroxides, per-esters, as well as mixtures of two or more of the above-mentioned compounds with one another.
The instant claims are met by the reference.
As for claim 1, the reference teaches mixtures of free-radical initiators such as methyl isobutyl ketone peroxide and tert-butyl peroxybenzoate.  The free-radical initiator meets the claimed curing agent.  The tert-butyl peroxybenzoate meets the organic peroxide or formula (I).
As for claim 2, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.
As for claim 3, the tert-butyl peroxybenzoate meets the organic peroxide of formula (II).
As for claim 4, the reference teaches tert-butyl peroxybenzoate.
As for claim 7, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Specification No. KR 10-2014-0124577 A.
The reference teaches, in the abstract, a polymerization initiator which includes at least one of diisopropylbenzene hydroperoxide, tert-hexyl hydroperoxide, 1,1,3,3-tetramethylbutyl hydroperoxide, dicumylperoxide, tert-butylcumylperoxide, methyl ethyl ketone peroxide, methyl isobutyl ketone peroxide, cyclohexanone peroxide, cumene hydroperoxide, tert-butyl hydroperoxide, benzoyl peroxide, lauroyl peroxide, 1,1-di(tert-butylperoxy)cyclohexane, 1,1-di(tert-butylperoxy)-3,3,5-trimethyl cyclohexane, tert-butyl peroxybenzoate, tert-butyl peroxy-2-ethylhexanoate and bis(4-tert-butylcyclohexyl) peroxydicarbonate.
The instant claims are met by the reference.
As for claim 1, the reference teaches mixtures of polymerization initiators such as methyl isobutyl ketone peroxide and tert-butyl peroxybenzoate.  The polymerization initiators meets the claimed curing agent.  The tert-butyl peroxybenzoate meets the organic peroxide or formula (I).
As for claim 2, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.
As for claim 3, the tert-butyl peroxybenzoate meets the organic peroxide of formula (II).
As for claim 4, the reference teaches tert-butyl peroxybenzoate.
As for claim 7, as the tert-butyl peroxybenzoate is one of the peroxides exemplified by applicant in the specification it would possess this property.

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US Patent No. 9,468,097 B2).
The reference teaches, in the abstract and the claims, a resin composition which contains a thermosetting resin and an inorganic filler comprising magnesium oxide.   Column 6, lines 35+, teaches examples of the thermosetting resin.  A radical polymerization type thermosetting resin can be utilized in combination with  a radical polymerization initiator.  According to column 7, lines 36+, the radical polymerization initiator contributes to the curing of the radical polymerization type thermosetting resin. Specific examples of radical polymerization initiators include organic peroxides and inorganic peroxides such as hydrogen peroxide. The organic peroxides include diacyl peroxides, hydro peroxides, dialkyl peroxides, peroxy ketals, alkylperesters, and percarbonates. More specifically, ketone peroxides include methyl ethyl ketone peroxide, methyl isobutyl ketone peroxide, and cyclohexanone peroxide. Diacyl peroxides include benzoyl peroxide and isobutyl peroxide. Hydro peroxides include cumene hydroperoxide and t-butyl hydroperoxide. Dialkyl peroxides include dicumyl peroxide and di-t-butyl peroxide. Peroxy ketals include 1,1-di-t-butyl peroxy-3,3,5-trimethylcyclohexanone and 2,2-di-(t-butyl peroxy)-butane. Alkylperesters include t-butylperbenzoate and t-butylperoxy-2-ethylhexanoate. Percarbonates include bis(4-t-butylcyclohexyl)peroxydicarbonate and t-butyl peroxyisobutyl carbonate. These organic peroxides may be used singly, or in combination of two or more kinds.
The instant claims are met by the reference.
As for claim 1, the reference teaches that mixtures of organic peroxides can be utilized including mixtures such as methyl isobutyl ketone peroxide and bis(4-t-butylcyclohexyl)-peroxydicarbonate and 1,1-di-t-butyl peroxy-3,3,5-trimethylcyclohexanone.  The bis(4-t-butylcyclohexyl)-peroxydicarbonate and 1,1-di-t-butyl peroxy-3,3,5-trimethylcyclohexanone are believed to meets the organic peroxide or formula (I).
As for claim 3, bis(4-t-butylcyclohexyl)-peroxydicarbonate and 1,1-di-t-butyl peroxy-3,3,5-trimethylcyclohexanone are believed to meets the organic peroxide or formula (II).
As for claim 7, the peroxides are believed to be liquid at ambient temperature.
As for claim 8, the reference teaches a resin which meets the polymer resin component and magnesium oxide filler which meets the magnesium oxide filler.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmes (US Patent No. 4,235,948 A).
The reference teaches, in column 6, lines 5+, a simulated stone matrix which is allowed to cure at room temperature.  The composition comprising a polyester resin and simulated stone aggregate such as calcium carbonate and other mineral fillers such as marble chips, sand fines, silica flour and the like.
The instant claims are met by the reference.
As for claim 18, the only method step recited is subjecting a composition to a temperature allowing curing.  The first and second steps are optional steps and therefore the claim does not necessarily depend from claim 8 as the step referring to claim 8 (i.e. step 1 is an optional step).  Accordingly as the reference teaches a synthetic stone matrix subjected to a temperature (i.e. room temperature) during curing, the claim is met.	As for claim 19, the reference teaches a synthetic stone product.
As for claim 20, the type of synthetic stone produced is based on the types of fillers utilized.  If the aggregate is calcium carbonate or marble the stone produced would be a synthetic metamorphic stone.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Apsey et al (US Patent No. 10,961,153 B2).
The reference has an effectively filed date before that of applicant’s application and therefore is pertinent prior art under 35 U.S.C. 102(a)(2).
The reference teaches, in example 1, the production of a synthetic stone comprising resins, UV stabilizer, dispersant, carrier, quartz as a filler and a pigment.  The materials are mixed, subjected to molding and then placed in an oven set at 125O C and left to cure for 35 minutes.
The instant claims are met by the reference.
As for claim 18, the only method step recited is subjecting a composition to a temperature allowing curing.  The first and second steps are optional steps and therefore the claim does not necessarily depend from claim 8 as the step referring to claim 8 (i.e. step 1 is an optional step).  Accordingly as the reference teaches a synthetic stone subjected to a temperature (i.e. 125O C) during curing, the claim is met.	As for claim 19, the reference teaches a synthetic stone product.
As for claim 20, as the example uses quartz as the filler the resulting material would be considered to be a synthetic quartz.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boulkertous (US Patent No. 6,177,378 B1).
The reference was discussed previously.  Further the reference teaches, in Table 1, example 1, that the composition further contains Norpol® (a polyester resin) and according to column 4, lines 3-14, that the composition may further include pigments, fillers such as calcium carbonate and alumina and release agents.
The instant claims are obvious over the reference.
As for claim 8, the polyester resin meets the at least one polymer resin, the filler meets the at least one mineral filler and the combination of methyl isobutyl ketone peroxide and 1,1-bis(tert-butylperoxy)-3,5,6-trimethylcyclohexane meets the at least one curing agent.
As for claim 13, the reference teaches that the composition may also contain a pigment.

Claims 8, 12-13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 08-150617 A.
The reference was discussed previously.  Further the reference teaches, in paragraph [0030] that the fillers include glass powder, aluminum hydroxide, calcium carbonate and the like.
The instant claims are obvious over the reference.
As for claim 8, while example 6 does not recite a mineral filler it does recite a glass filler and according to paragraph [0030] examples of the filler include glass powder, aluminum hydroxide and calcium carbonate and therefore it would have been obvious to utilize calcium carbonate in the example in place of the glass powder and thus arrive at the instant invention.
As for claim 12, as the reference teaches that calcium carbonate can be used as the filler it would have been obvious to utilize marble as the filler as marble contains calcium carbonate.
As for claim 13, the reference teaches a colorant or pigment (colored or coloring mica).
As for claim 15, this limitation is met by the reference as the coupling agent is not required to be present, just that if it is that it be selected from a silane.
As for claim 20, upon substitution of the calcium carbonate for the glass powder the resulting product would meet the limitations in this claim, in particular it could be considered a synthetic metamorphic stone or a synthetic marble.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nwoko et al (US Patent Publication No. US 2006/0287420 A1).
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 5 and 6, the reference teaches that mixtures of organic peroxide catalysts can be utilized to cure resin.  While the reference does not recite the amounts if mixtures are utilized, it would have been obvious to one of ordinary skill in the art to utilize any amounts of the peroxides without producing any unexpected results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al (US Patent No. 8,025,756 B2).
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 5 and 6, the reference teaches that mixtures of free radical initiators can be utilized.  While the reference does not recite the amounts if mixtures are utilized, it would have been obvious to one of ordinary skill in the art to utilize any amounts of the peroxides without producing any unexpected results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Specification No. KR 10-2014-0124577 A.
The reference was discussed previously.
The instant claims are obvious over the reference.
As for claims 5 and 6, the reference teaches that mixtures of polymerization initiators can be utilized.  While the reference does not recite the amounts if mixtures are utilized, it would have been obvious to one of ordinary skill in the art to utilize any amounts of the peroxides without producing any unexpected results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent No. 9,468,097 B2).
The reference was discussed previously, above.   Column 9, lines 64+, that there is no particular limitation as to the inorganic filler other than the magnesium oxide so long as the inorganic filler is contained in a resin composition for printed circuit board.  Specific examples include silica such as spherical silica, talc, alumina, aluminum nitride, aluminum hydroxide, magnesium hydroxide, titanium oxide, mica, aluminum borate, barium sulfate and calcium carbonate.  Further the reference teaches, in column 10, lines 11+, that the amount of thermosetting resin is from 10 parts by mass to 40 parts by mass with respect to 100 parts by mass of the thermosetting resin and the inorganic filler.  Further the reference teaches that the filler is present in an amount of from 60 parts by mass to 90 parts by mass with respect to 100 parts of the thermosetting resin and inorganic filler.  Column 
The instant claims are obvious over the reference.
As for claim 9, the reference does not recite the amount of radical polymerization initiator (curing agent).  While the reference does not recite the amount utilized, it would have been obvious to one of ordinary skill in the art to utilize any amounts of the peroxides without producing any unexpected results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 10, the amount of the resin overlaps the claimed range of amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. It is assumed that the amount of the radical polymerization initiator is a very small amount on the amount of the catalyst used in column 13, lines 3-25.  
As for claim 11, the amount of the filler overlaps the claimed range of amounts and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. It is assumed that the amount of the radical polymerization initiator is a very small amount on the amount of the catalyst used in column 13, lines 3-25.  
As for claim 12, as the reference teaches that calcium carbonate can be used as the filler it would have been obvious to utilize marble as the filler as marble contains calcium carbonate.
As for claim 13, the reference teaches, in column 10, lines 5-10, that the inorganic filler may be surface treated with an epoxysilane or aminosilane-type coupling agent.  Further lines 34-40 of column 10 recites that a pigment may be added.
As for claim 14, the reference teaches a coupling agent may be used but fails to recite the amount to be utilized.  While the reference does not recite the amount utilized, it would have been obvious to one of ordinary skill in the art to utilize any amounts of the peroxides without producing any unexpected results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
As for claim 15, the coupling agent may be a silane coupling agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J GREEN/Primary Examiner, Art Unit 1731   


ajg
June 21, 2022